DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19, 29-34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohta (US 2003/0086897 A1, published on May 8, 2003, cited in IDS) (“Ohta” hereunder). 
Ohta teaches a cosmetic treatment process comprising applying a hair treating agents in a hair conditioner, either as a rinse-off or leave-on, or in a finishing agent.  The reference teaches that the composition contains at least one surfactants such as anionic surfactants such as sodium lauryl sulphate.  See [0294].   The reference teaches that esters provide excellent hair treating effect at lower cost; high fatty esters including isopropyl palmitate, cetyl palmitate, myristyl myristate, etc are disclosed, which suggests that these can be interchangeably used.  See [0061-0063, 0121].  Using fatty alcohol such as myristyl alcohol, behenyl alcohol, cetanol (cetyl alcohol), etc is suggested.  See [0124, 0294].  
Ohta teaches a cosmetic treatment process comprising applying a hair treating agents in a hair conditioner, either as a rinse-off or leave-on, or in a finishing agent.  Ohta discloses a hair treatment agent comprising sodium cetyl sulfate (9 wt %, C16 anionic surfactant), cetanol (64 wt %l) and cetyl palmitate (solid fatty ester).  See Table 6, Example 31.  
Example 152 also discloses a formulation comprising sodium lauryl sulphate (3 wt %), cetanol (34 wt %) and isopropyl myristate (6 wt%).  See Tables 33 and 34.   Combining or substituting art-recognized functional equivalents for known purposes is prima facie obvious.  See MPEP 2144.06.   In this case, Ohta establishes that isopropyl palmitate which is used in Example 152 and fatty alcohol esters such as myristyl myristate or cetyl palmitate, or any other high fatty ester disclosed therein, are functionally equivalent hair treatment agents.  Combining or substituting isopropyl palmitate with other disclosed fatty ester such as myristyl myristate or cetyl palmitate to make another hair treatment composition would have been prima facie obvious. 
Regarding the concentrations of the anionic surfactant and solid fatty alcohol, the reference teaches that the disclosed hair treatment agents are then blended in hair conditioners in concentration of 1-20 wt %.  See [0078, 0115, 0147]. As for Example 31, since the composition contains 9 wt % of sodium cetyl sulfate and 64 wt % of cetyl alcohol, the final hair conditioner product would contain 0.09-1.8 wt % of the anionic surfactant and 0.64-12.8wt % of the fatty alcohol; the concentration range overlap with the presently claimed range. As for Example 152, since composition contains 3 wt % of sodium lauryl sulfate and 34 wt % of cetyl alcohol, the final hair conditioner product would contain 0.03-0.6wt % of the anionic surfactant and 0.34-6.8 wt % of the fatty alcohol; the concentration range overlap within the claimed range.  Thus present claim 19 is met. 
Regarding claims 29-30, prior art teaches myristyl (C14) myristate and cetyl palmitate (C16).  
Regarding claims 31-33, Example 31 further contains silicone oil (methylphenyl polysiloxane); Example 152 further contains 21 wt % of a liquid fatty alcohol, octyldodecanol.  Since the final composition in the form of hair conditioner would contain 1-20 wt% of the formulation, the final concentration of the liquid fatty alcohol would be in the range of 0.21-4.21 wt % based on the total weight of the hair conditioner.  
Regarding claims 34 and 36, example 152 further contains a nonionic surfactant (polyoxyethylene oleyl ether) and water. Example 31 further contains ethanol and water. 


Claims 20-28 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohta as applied to claims 19, 29-34 and 36 as above, and further in view of Giroud et al. (US 20080286218, published on November 20, 2008) (“Giroud” hereunder). 
Regarding claim 20, while Ohta generally teaches that the hair treatment agent is blended in a hair conditioner, the reference fails to specifically disclose the method step of applying the composition after dyeing, permanent-waving and/or relaxing the keratin fibers. 
Giroud teaches a cosmetic process of conditioning hair, the method comprising applying a hair conditioner is in the form of rinse-out composition before or after dyeing, bleaching, permanent-waving or relaxing the hair.  See [0481].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Ohta and apply the hair conditioning product after dyeing, permanent-waving or relaxing the hair as motivated by Giroud.  Since both references are directed to hair treatment process by applying a hair conditioner, the skilled artisan would have had a reasonable expectation of successfully providing cosmetic conditioning effects to the hair after such chemical treatment. 
Regarding claims 21-23, Ohta teaches sodium cetyl (C16) sulfate as discussed above. 
Regarding claims 24-28, Ohta teaches cetyl alcohol, behenyl alcohol, etc. 

Regarding claim 35, Ohta fails to teach cationic polymers.
Giroud teaches a cosmetic treatment process comprising applying to hair a conditioning composition comprising cationic polymers, which are preferred hair conditioning agents.  See [0202, 0216-0271].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Ohta and add the cationic polymers as motivated by Giroud.  The skilled artisan would have been motivated to do so, as 1) both references teach cosmetic process of hair treatment with conditioning agents; and 2) Giroud teaches using specific cationic polymers as hair conditioning agents. Since the latter further suggest that cationic polymers can be used along with fatty acid esters and/or anionic surfactants, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully treating hair with a stable and improved hair conditioner.   See [0435-0436].  



	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617